REASONS FOR ALLOWANCE
Claims 1 – 25 are allowed.  The following is an examiner’s statement of reasons for allowance: Claims 1 – 25 have been allowed because the Patent Trials and Appeals Board has concluded that the cited prior art does not disclose performing a parallel mask-based indexing function on the data packet against a rules database comprising a plurality of rules tables, where the mask-based indexing function yields zero or more candidate rules per rules table, where a rule is to be designated as not a candidate rule if it is guaranteed to not match the data packet, and where a rule designated as a candidate rule is not guaranteed to match the data packet, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        



/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416